Title: From George Washington to George Clinton, 14 July 1779
From: Washington, George
To: Clinton, George


        
          Dr Sir
          New Windsor July the 14: 1779
        
        I yesterday evening received Your favor of the 13th and thank you for transmitting me a copy of Your Brother’s Letter. I am happy to find the Troops are in such health and Spirits.
        Major Gibbs inclosed you Yesterday the Charles Town papers of the 29th of May and 4th of June, which would shew Your Excellency all the operations in that quarter to those dates; and that matters are far short of the successes, of which we had heard.
        In consequence of the movements of the Enemy up the Sound and a body of them towards Horseneck—I detached General Heath with the Brigades of Connecticut on the route by Crompond—and Bedford or Ridgefield as circumstances might require in order to aid & countenance the Militia.
        The Enemy seem determined to prosecute the system of War threatned by the Commissioners in their manifesto. They have burnt Fairfield Norwalk & Bedford—and some Houses in New Haven

& East Haven—and all the parish of Greens farm. It is high time to retaliate, by burning their Towns if it is practicable. I have the Honor to be with great regard & esteem Dr sir Yr Most Obedt sert
        
          Go: Washington
        
      